EXHIBIT 10.16
Blue Nile
Non-Employee Director Compensation
Annual Cash Compensation
Retainer: $40,000 (may elect to receive stock in lieu of cash)
Committee Fee: $3,000
Audit Committee Chair Fee: $10,000
Compensation Committee Chair Fee: $5,000
Nominating and Corporate Governance Committee Chair Fee: $5,000
Retainer. The $40,000 retainer is paid in quarterly installments. At the
discretion of our Board of Directors, directors may be permitted to forego all
or a portion of their annual cash payment for service on the Board in exchange
for a grant or grants of restricted stock under our 2004 Equity Incentive Plan
having a fair market value equal to the amount of foregone cash compensation.
The fair market value of the amount of foregone cash is determined based on the
closing price of our common stock on the second day following our quarterly
public announcement of our financial earnings.
Committee Fee. The $3,000 committee fee is paid to all non-employee directors
that serve on a committee. Blue Nile has three committees: the Audit Committee,
the Compensation Committee and the Nominating and Corporate Governance
Committee. Typically, directors are requested to serve on two committees.
Committee Chair Fees. Due to the time commitment involved in serving as a chair
of a committee, in addition to the $3,000 committee fee, the chair of the Audit
Committee is paid $10,000 annually, and the chairs of the Compensation Committee
and the Nominating and Corporate Governance Committee are each paid $5,000
annually.
Equity Compensation
Initial Stock Option Grant: 11,250
Annual Stock Option Grant: 2,500
Stock Option Grant Upon Full Vesting of Initial Option Grant: 9,000
Initial Stock Option Grant. Each director receives an initial option grant upon
joining the Blue Nile Board of Directors. The initial grant vests monthly with
respect to 1/30th of the shares subject to the grant for the first 12 months
following the date of grant and 1/60th of the shares subject to the grant for
the subsequent 36 months. These option grants cease vesting as of the date a
non-employee director no longer serves on the Board of Directors.
Annual Stock Option Grant. Each non-employee director receives an annual option
grant on the date following each Annual Meeting of stockholders, which is
reduced pro rata for each full quarter prior to the grant date during which the
director did not serve as a non-employee director. The annual grant vests
monthly from the date of the grant for one year. These option grants cease
vesting as of the date a non-employee director no longer serves on the Board of
Directors.
Stock Option Grant Upon Full Vesting of Initial Option Grant. Each non-employee
director receives an option grant upon full vesting of the initial stock option
grant. This grant vests monthly from the date of the grant for four years. These
options cease vesting as of the date a non-employee director no longer serves on
our Board of Directors.

 